DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1, line 9 recites, “a second narrowband IoT transmission.” It is unclear if said second narrowband IoT transmission is one of the plurality of narrowband IoT transmissions recited in lines 2-3.
Claim 1, lines 12-14 recite, “the autocorrelation of symbols comprising symbols indicative of the first narrowband IoT transmission received during a second time period subsequent to the first time period.” There is no antecedent basis for this limitation in the claim.
Claims depending from claim 1 are rejected on the same basis as claim 1.

Regarding claim 2:
Claim 2, line 1 recites “the narrowband IoT band.” There is no antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach, “store an autocorrelation matrix representative of an autocorrelation of symbols comprising symbols indicative of a first narrowband Internet of Things (IoT) transmission and symbols indicative of a second narrowband IoT transmission, the first and second narrowband IoT transmission received from a wireless channel during a first time period; and update the autocorrelation matrix by autocorrelation of symbols comprising symbols indicative of a third narrowband IoT transmission and symbols indicative of a fourth narrowband IoT transmission, the third and fourth narrowband IoT transmission received from the wireless channel during a second time period subsequent to the first time period,” as recited in claim 7 and similarly in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moschopoulos et al. (US 2016/0110166 A1) discloses a device for true random number generation and the rapid growth of IoT (Internet of Things) and autocorrelation of sampled values.
Yang et al. (US 2017/0243602 A1) discloses autocorrelation in a specific time period.
Smee et al. (US 2003/0031234 A1) discloses determining a noise correlation matrix from an autocorrelation matrix of a received signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633